DETAILED ACTION
The applicant’s amendment filed on January 28, 2022 was received.  New claims 6-11 were added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter “Lee”) (U.S. Pub. No. 2017/0358794A1, already of record) in view of Nakazawa et al. (hereinafter “Nakazawa”) (U.S. 2016/0013517A1, already of record).
Regarding claims 1 and 5, Lee teaches a rechargeable lithium battery including a positive electrode, a negative electrode and an electrolyte (see paragraph 67).  The positive electrode includes a positive active material layer formed on a positive current collector (see paragraph 68).  The positive active material includes a core including a lithium intercalation compound and a crystalline coating disposed on a surface of the core and including a crystalline aluminum oxyhydroxide (see paragraph 46).  Given that the positive active material layer is produced uses a mixed positive active material slurry (see paragraph 110), one of ordinary skill in the art would expect the aluminum oxyhydroxide to be located throughout the positive active material layer including, including at a surface portion thereof.
Lee is silent as to the non-aqueous electrolyte comprising lithium fluorosulfonate.
Nakazawa teaches a nonaqueous electrolyte solution containing an electrolyte and a nonaqueous solvent as well as at least one compound selected from the group consisting of a compound having a fluorosulfonyl structure, a difluorophosphate, and an isocyanate compound (see paragraph 45).  As a compound having a fluorosulfonyl structure, lithium fluorosulfonate is preferred (see paragraph 56).  It would have been obvious to one of ordinary skill in the art to have utilized the electrolyte of Nakazawa in the rechargeable lithium battery of Lee because Nakazawa teaches that when the electrolyte solution contains an electrolyte and a nonaqueous solvent as well as at least one compound selected from the group consisting of a compound having a fluorosulfonyl structure, a difluorophosphate, and an isocyanate compound, it is likely that the nonaqueous electrolyte battery using the resultant nonaqueous electrolyte solution exhibits an effect to improve the cycle characteristics, and that the battery is improved in the high-temperature storage characteristics, so that the amount of the gas generated is reduced, avoiding battery expansion (see paragraph 46).
Regarding claim 2, Lee teaches that the coating compound may be used in an amount of 0.05 mol % to about 2 mol % based on 100 mol % of the lithium intercalation compound.  Thus, given 2 mol % of an aluminum oxyhydroxide coating compound having a molecular weight of 59.99 g/mol, and 100 mol % of a LiCoO2 core compound (see paragraph 109) having a molecular weight of 97.87 g/mol, the mass fraction of aluminum oxyhydroxide is approximately 1.21%.
Regarding claim 3, Nakazawa teaches that as an electrolyte, a lithium salt, an inorganic lithium and an organolithium salt may be used in combination.  As an organolithium salt, lithium bisoxalatoborate may be used (see paragraphs 150 and 162).
Regarding claim 4, Nakazawa teaches that as a difluorophosphate, lithium difluorophosphate is preferred (see paragraph 77).
Regarding claim 8, Nakazawa teaches that the electrolyte may further comprise an assistant compound, wherein the assistant compound may include an aromatic compound such as biphenyl or cyclohexylbenzene (see paragraphs 240 and 244).
Regarding claim 9, Lee teaches that the concentration of the lithium fluorosulfonate contained in the nonaqueous electrolyte solution may be 0.1% by mass or more and 3% by mass or less (see paragraph 57).
Regarding claim 10, Nakazawa teaches that the proportion of the organolithium salt to the entire nonaqueous electrolyte solution is 0.1% by mass or more and 20% by mass or less (see paragraph 162).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
	Regarding claim 11, Nakazawa teaches that the concentration of the lithium difluorophosphate contained in the nonaqueous electrolyte solution may be 0.1% by mass or more and 3% by mass or less (see paragraph 78).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Nakazawa as applied to claims 1-5 and 8-11 above, and further in view of Kaiduka et al. (hereinafter “Kaiduka”) (U.S. Pub. No. 2008/0241694A1).
	Regarding claims 6 and 7, Lee and Nakazawa are silent as to the positive electrode active material containing trilithium phosphate.
	Kaiduka teaches that lithium phosphate may be added to a positive electrode to further enhance the stability of the positive electrode at high potential (see paragraph 23).  The lithium phosphate in the positive electrode may have a content ratio of 0.01 to 5 relative to the mass of the positive electrode active material when the mass of the positive electrode active material is assumed to be 100 (see paragraph 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added lithium phosphate to the positive electrode of Lee as taught by Kaiduka because Kaiduka teaches that the lithium phosphate contained in the positive electrode serves to enhance the stability of the positive electrode at high potential and thus enhance the cycle characteristic and reversion rate (see paragraph 72).

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
An important aspect of Lee is the removal of HF, which is achieved by using a crystalline coating.  However, if Lee and Nakagawa were combined, it would be difficult to coat a surface of a positive active material because the lithium fluoride of Nakazawa would be deposited on the surface of the active material.

In response to Applicant’s arguments, please consider the following comments:
The crystalline coating of Lee is applied to the positive active material of Lee well before any electrolyte is added to the cell (see paragraphs 108-112).  Therefore, the lithium fluoride of Nakazawa cannot possibly interfere with the formation of the crystalline coating.  Additionally, the crystalline coating of Lee is formed discontinuously in island form on the surface of the active material core (see paragraph 51).  Therefore, it is possible for the crystalline coating of Lee and the deposited lithium fluoride of Nakazawa to be present simultaneously in different regions of the surface of the positive active material core.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727